DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James T. Pechacek on 5/13/21
The application has been amended as follows: 
              1) Amend Claim 1 and 8.
              2) Add Claim 18.
Claim 1 (Currently Amended).  A keyboard comprising: 
                 first keyboard segment and second keyboard [[segments]]  segment;
a joint coupling the  first keyboard segment and  the second keyboard [[segments]]  segment, 
the joint coupling configured to facilitate relative motion of the first keyboard segment and  the 
second keyboard [[segments]]  segment; and
a locking mechanism configured to facilitate tenting and splaying of the first keyboard segment 
and the second keyboard [[segments]]  segment relative to one another; and
wherein the joint coupling includes the locking mechanism configured to apply a frictional force 
that selectively maintains a fixed interface between the first keyboard segment and  the second 
keyboard segment.


Claim 8 (Currently Amended). A keyboard comprising:
first keyboard segment and second keyboard [[segments]]  segment, 
each segment including keys; 
a joint pivotably coupling the first keyboard segment and  the second keyboard [[segments]]  
segment,  the joint  pivotably coupling configured to restrict pivoting of the first keyboard 
segment and the second  keyboard [[segments]]  segment relative to one another 
when frictionally engaged in a first state and to facilitate relative motion of the first  keyboard 
segment and  the second keyboard segment in a second state.


Claim 18 (New)  A keyboard comprising:
first keyboard segment and second keyboard  segment; and
a joint coupling the first keyboard segment and the second keyboard  segment, 
the joint configured to facilitate relative motion of the first keyboard segment 
and the second keyboard  segment, and the joint coupling including and encompassing
a locking mechanism configured to apply a frictional force that selectively maintains
             a fixed interface between the first keyboard segment and the second keyboard  segment.




Terminal Disclaimer
The terminal disclaimer filed on 3/2/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,120,417 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments on pages 1-3 presented on 12/07/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of Claims 1, 8 and 18, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. 
           Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
           None of the references, either singularly or in combination, teach or fairly suggest a keyboard comprising: the joint coupling configured to facilitate relative motion of the first keyboard segment and  the second keyboard  segment; and a locking mechanism configured to facilitate tenting and splaying of the first keyboard segment  and the second keyboard  segment relative to one another; and
wherein the joint coupling includes the locking mechanism configured to apply a frictional force 
that selectively maintains a fixed interface between the first keyboard segment and  the second 
keyboard segment as claimed in Claim 1.


comprising:  the joint  pivotably coupling configured to restrict pivoting of the first keyboard 
segment and the second  keyboard   segment relative to one another  when frictionally 
engaged  in a first state and to facilitate relative motion of the first  keyboard segment and  
the  second keyboard segment in a second state as claimed in Claim 8.

Szmanda fails to teach a locking mechanism being part of a joint coupling as claimed. The disclosure of Szmanda fails to provide any disclosure of the pivot unit being capable of functioning as a locking mechanism.
Szmanda fails to teach a keyboard comprising:   the joint  pivotably coupling configured to restrict 
pivoting of the first keyboard  segment and the second  keyboard   segment relative to one another  
when frictionally  engaged  in a first state and to facilitate relative motion of the first  keyboard 
segment and  the  second keyboard segment in a second state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622